UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2014 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2014 Semiannual Report to Shareholders DWS Technology Fund (On June 2, 2014, DWS Technology Fund was renamed DWS Science and Technology Fund.) Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 10 Portfolio Summary 12 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 37 Information About Your Fund's Expenses 39 Advisory Agreement Board Considerations and Fee Evaluation 44 Account Management Resources 46 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary April 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 5.12% 22.45% 16.63% 5.86% Adjusted for the Maximum Sales Charge (max 5.75% load) –0.92% 15.41% 15.26% 5.24% S&P 500® Index† 8.36% 20.44% 19.14% 7.67% S&P® North American Technology Sector Index†† 8.76% 24.52% 19.00% 8.73% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 26.39% 20.58% 5.77% Adjusted for the Maximum Sales Charge (max 5.75% load) 19.12% 19.16% 5.15% S&P 500® Index† 21.86% 21.16% 7.42% S&P® North American Technology Sector Index†† 27.07% 22.42% 8.24% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 4.53% 21.05% 15.35% 4.70% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.53% 18.05% 15.24% 4.70% S&P 500® Index† 8.36% 20.44% 19.14% 7.67% S&P® North American Technology Sector Index†† 8.76% 24.52% 19.00% 8.73% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 24.89% 19.16% 4.60% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 21.89% 19.06% 4.60% S&P 500® Index† 21.86% 21.16% 7.42% S&P® North American Technology Sector Index†† 27.07% 22.42% 8.24% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 4.69% 21.33% 15.58% 4.92% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.69% 21.33% 15.58% 4.92% S&P 500® Index† 8.36% 20.44% 19.14% 7.67% S&P® North American Technology Sector Index†† 8.76% 24.52% 19.00% 8.73% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 25.26% 19.49% 4.82% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 25.26% 19.49% 4.82% S&P 500® Index† 21.86% 21.16% 7.42% S&P® North American Technology Sector Index†† 27.07% 22.42% 8.24% Class S 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 4/30/14 No Sales Charges 5.16% 22.65% 16.73% 5.54% S&P 500® Index† 8.36% 20.44% 19.14% 7.06% S&P® North American Technology Sector Index†† 8.76% 24.52% 19.00% 8.22% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 26.57% 20.67% 6.10% S&P 500® Index† 21.86% 21.16% 7.04% S&P® North American Technology Sector Index†† 27.07% 22.42% 8.47% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 No Sales Charges 5.24% 22.74% 17.03% 6.36% S&P 500® Index† 8.36% 20.44% 19.14% 7.67% S&P® North American Technology Sector Index†† 8.76% 24.52% 19.00% 8.73% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 26.71% 21.00% 6.27% S&P 500® Index† 21.86% 21.16% 7.42% S&P® North American Technology Sector Index†† 27.07% 22.42% 8.24% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2014 are 1.01%, 2.17%, 1.91%, 0.94% and 0.71% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on December 20, 2004. The performance shown for each index is for the time period of December 31, 2004 through April 30, 2014 (through March 31, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of Class S. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/14 $ 10/31/13 $ Portfolio Management Team Frederic L. Fayolle, CFA, Director Lead Portfolio Manager of the fund. Began managing the fund in 2009. — Joined Deutsche Asset & Wealth Management and the Technology team in July 2000 after 10 years of experience with Philips Electronics in the USA with responsibility for Philips's CRT display industry research for North America. — Senior fund manager covering technology and Internet stocks: Frankfurt. — MS in Engineering from University of Michigan; MS in Engineering from Ecole Centrale Paris; MBA with finance concentration from University of Michigan Business School. Clark Chang, Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2007 after seven years of experience as senior analyst for technology sector for Firsthand Capital Management, Nollenberger Capital Partners and Fulcrum Global Partners. — Global Equity analyst for Technology Fund: New York. — BS in Computer Science from University of California, Los Angeles (UCLA); MBA with Finance concentration from Anderson School of Management, UCLA. Walter Holick, Director Portfolio Manager of the fund. Began managing the fund in 2009. — Joined Deutsche Asset & Wealth Management in 1990 as fund manager for global equities: technology, telecommunication services and media. — Senior Fund Manager for Global Equities focused on the Telecommunications, Media and Technology Sectors based in Frankfurt. — Master of Social Science in Money, Banking and Finance, University of Birmingham, U.K.; Diplom-Kaufmann (German Master's degree in business and economics), J.W. Goethe-Universität, Frankfurt. Effective June 2, 2014, the portfolio management team is as follows: Clark Chang, Director Lead Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2007 after seven years of experience as senior analyst for technology sector for Firsthand Capital Management, Nollenberger Capital Partners and Fulcrum Global Partners. — Global Equity analyst for Technology Fund: New York. — BS in Computer Science from University of California, Los Angeles (UCLA); MBA with Finance concentration from Anderson School of Management, UCLA. Nicholas Daft, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Portfolio Manager for US Large Cap Equity: New York. — Joined Deutsche Asset & Wealth Management in 2007 after two years of industry experience as an Analyst at Buckeye Capital and Wasserstein Perella. — BA in Asian Studies from Williams College; MBA in Finance from Columbia Business School. Jaimin Soni, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Portfolio Manager US Large Cap Equity: New York. — Joined Deutsche Asset & Wealth Management in 2013 after thirteen years of industry experience, most recently as Equity Analyst for Bank of America Merrill Lynch. — BA, University of Illinois; MBA, University of Chicago. Nataly Yackanich, CFA, Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Research Analyst for Global Small, US Small and US Mid Cap Equities: New York. — Joined Deutsche Asset & Wealth Management in 2005 after four years of industry experience as a Research Analyst at Credit Suisse Research US, LLC and as a Small Cap Analyst at Sidoti & Co, LLC. — BA in Economics from John Hopkins University; MSc in Economics from London School of Economics; CFA Charterholder. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at April 30, 2014 (50.9% of Net Assets) 1. Google, Inc. Provides a Web-based search engine for the Internet 12.0% 2. Apple, Inc. Manufacturer of personal computers and communication solutions 9.2% 3. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 7.3% 4. Oracle Corp. Supplier of software for enterprise information management 3.6% 5. Visa, Inc. Operates a retail electronic payments network and manages global financial services 3.5% 6. QUALCOMM, Inc. Developer and manufacturer of communication systems 3.2% 7. Priceline.com, Inc. Enables consumers to use the Internet to save money on a variety of products and services 3.2% 8. Facebook, Inc. Operates a social networking Web site 3.2% 9. Amazon.com, Inc. An online retailer of numerous products and services 2.9% 10. Cisco Systems, Inc. Developer of computer network products 2.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 44 for contact information. Investment Portfolio as of April 30, 2014 (Unaudited) Shares Value ($) Common Stocks 99.0% Consumer Discretionary 6.7% Diversified Consumer Services 0.6% LifeLock, Inc.* Internet & Catalog Retail 6.1% Amazon.com, Inc.* Priceline.com, Inc.* Health Care 0.2% Health Care Technology HealthStream, Inc.* (a) Industrials 1.2% Machinery 0.4% Proto Labs, Inc.* (a) Professional Services 0.8% WageWorks, Inc.* (a) Information Technology 90.9% Communications Equipment 6.7% Alliance Fiber Optic Products, Inc. (a) Ciena Corp.* (a) Cisco Systems, Inc. (a) F5 Networks, Inc.* (a) QUALCOMM, Inc. Electronic Equipment, Instruments & Components 1.5% Neonode, Inc.* (a) TE Connectivity Ltd. Internet Software & Services 24.1% Aerohive Networks, Inc.* (a) ChannelAdvisor Corp.* Cornerstone OnDemand, Inc.* (a) Criteo SA (ADR)* E2open, Inc.* (a) eBay, Inc.* Endurance International Group Holdings, Inc.* (a) Equinix, Inc.* (a) Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* IAC/InterActiveCorp. Saba Software, Inc.* (a) Telecity Group PLC Textura Corp.* (a) Yahoo!, Inc.* IT Services 12.8% Accenture PLC "A" (a) Alliance Data Systems Corp.* (a) Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Fidelity National Information Services, Inc. International Business Machines Corp. (a) InterXion Holding NV* MasterCard, Inc. "A" Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 13.7% Ambarella, Inc.* (a) Applied Materials, Inc. (a) Avago Technologies Ltd. (a) Cavium, Inc.* (a) Freescale Semiconductor Ltd.* (a) Integrated Device Technology, Inc.* Intel Corp. (a) Lam Research Corp.* MA-COM Technology Solutions Holdings, Inc.* MaxLinear, Inc. "A"* (a) Microchip Technology, Inc. (a) Micron Technology, Inc.* (a) NXP Semiconductor NV* Semtech Corp.* Spansion, Inc. "A"* (a) Teradyne, Inc.* (a) Texas Instruments, Inc. (a) Xilinx, Inc. Software 20.4% Adobe Systems, Inc.* Allot Communications Ltd.* (a) ANSYS, Inc.* Bottomline Technologies de, Inc.* (a) Cadence Design Systems, Inc.* (a) Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* (a) Gigamon, Inc.* (a) Imperva, Inc.* (a) Longtop Financial Technologies Ltd. (ADR)* (a) 0 Microsoft Corp. Oracle Corp. (a) Proofpoint, Inc.* PTC, Inc.* (a) Salesforce.com, Inc.* (a) Silver Spring Networks, Inc.* (a) Tangoe, Inc.* (a) Technology Hardware, Storage & Peripherals 11.7% Apple, Inc. EMC Corp. SanDisk Corp. (a) Seagate Technology PLC (a) Western Digital Corp. Total Common Stocks (Cost $375,375,375) Other Investments 0.4% Adams Capital Management III LP (1.2% limited partnership interest)* (b) — Adams Capital Management LP (3.6% limited partnership interest)* (b) — Alloy Ventures 2000 LP (3.0% limited partnership interest)* (b) — Asset Management Association 1998 LP (3.5% limited partnership interest)* (b) — GeoCapital IV LP (2.9% limited partnership interest)* (b) — Total Other Investments (Cost $14,511,076) Securities Lending Collateral 24.0% Daily Assets Fund Institutional, 0.09% (c) (d) (Cost $156,569,308) Cash Equivalents 0.1% Central Cash Management Fund, 0.05% (c) (Cost $584,649) % of Net Assets Value ($) Total Investment Portfolio (Cost $547,040,408)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $539,815,462. At April 30, 2014, net unrealized appreciation for all securities based on tax cost was $266,619,083. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $297,425,882 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $30,806,799. (a) All or a portion of these securities were on loan. In addition,"Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at April 30, 2014 amounted to $152,464,904, which is 23.4% of net assets. (b) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Adams Capital Management III LP** October 1997 to April 2008 Adams Capital Management LP** August 2000 to November 2000 Alloy Ventures 2000 LP** April 2000 to August 2007 Asset Management Association 1998 LP** December 1998 to November 2001 GeoCapital IV LP** April 1996 to March 2000 Total Restricted Securities ** These securities represent venture capital funds. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) Consumer Discretionary $ $
